Citation Nr: 0014446	
Decision Date: 06/01/00    Archive Date: 06/09/00

DOCKET NO.  98-15 593A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for anxiety 
disorder with post-traumatic stress disorder (PTSD), 
currently evaluated as 70 percent disabling.

2.  Entitlement to an increased evaluation for traumatic 
arthritis of the left knee, currently evaluated as 10 percent 
disabling.

3.  Entitlement to service connection for peripheral 
neuropathy.

4.  Entitlement to service connection for dermatitis, as 
secondary to service-connected anxiety disorder with PTSD.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1944 to 
January 1947.  He served during World War II and his 
decorations include the Air Medal, the Distinguished Flying 
Cross, and the Purple Heart Medal.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 1998 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), in which service connection was 
denied for peripheral neuropathy, increased evaluations were 
denied for anxiety disorder and for traumatic left knee 
arthritis, and it was determined that new and material 
evidence had not been presented to reopen a claim for service 
connection for dermatitis.  

The claims for service connection for peripheral neuropathy 
and for increased evaluations for anxiety disorder with PTSD 
and for traumatic left knee arthritis are the subject of the 
Remand which follows the decision herein.  

The Board notes that in a February 1998 statement, the 
veteran referred to various medical conditions, including 
unsteady gait, vision loss, hearing loss, allergic 
bronchitis, trenchfoot, pneumonia, and osteoarthritis of the 
neck and spine, for which he claimed service connection due 
to his captivity as a POW during World War II.  By letter 
dated June 1998, the veteran was notified that the claims for 
unsteady gait, vision loss, allergic sinusitis and 
bronchitis, hearing loss, pneumonia, and cervical spine 
arthritis had been denied.  The RO pointed out that in March 
1984 he had been notified of the denial of these claims and 
that as he did not initiate an appeal, the February 1984 
decision became final.  


FINDINGS OF FACT

1.  The appellant is a combat veteran who was interned by the 
German government as a prisoner of war (POW) from July 1944 
to his release in 1945.  

2.  In June 1983, service connection was granted for 
generalized anxiety disorder, and this disability is 
currently characterized as anxiety disorder with PTSD.  

3.  The evidence suggests that the veteran's service-
connected anxiety disorder with PTSD has led to and/or 
aggravated chronic dermatitis.  


CONCLUSION OF LAW

Chronic dermatitis is proximately due to or the result of the 
service-connected anxiety disorder with PTSD.  38 U.S.C.A. §§ 
1110, 5107 (West 1991); 38 C.F.R. §§ 3.310 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for dermatitis

The veteran claims that he is entitled to service connection 
for dermatitis, and it is his contention that this disability 
is related to his period of active service and specifically, 
his internment as a prisoner of war (POW) therein.  In a 
January 1998 statement, he indicated that he has dermatitis 
which is a symptom of pellagra, and that he is service-
connected for other symptoms thereof such as anxiety.  

The Board notes that the RO framed the issue on appeal as 
whether new and material evidence had been presented to 
reopen a claim for service connection for dermatitis on a 
direct basis, as the record includes a prior final denial of 
that claim dated February 1984.  Based on a review of the 
record, the Board is of the opinion that the issue on appeal 
is more appropriately framed as service connection for 
dermatitis as secondary to the service-connected anxiety 
disorder with PTSD.  As the decision herein is fully 
favorable to the veteran, the Board finds that no prejudice 
will result in the adjudication of this claim on a different 
legal basis than that utilized by the RO in the Rating 
Decision and Statement of the Case.  

The Board finds that this claim is well grounded within the 
meaning of 38 C.F.R. § 5107, as there is evidence of current 
disability and a relationship between that disability and the 
service-connected anxiety disorder with PTSD.  In addition, 
the Board is of the opinion that there is no negative 
evidence with regard to a claim for service connection for 
chronic dermatitis on a secondary basis.  Service connection 
was granted for generalized anxiety disorder in June 1983, 
and this disability as since been recharacterized as anxiety 
disorder with PTSD.  In addition, the record shows that in 
the 1980's, the veteran was treated regularly by VA for a 
diagnosis of chronic neurodermatitis for which treatment 
included a course of Valium.  On VA POW protocol examination 
in 1983, objective findings included pruritus and rashes on 
the legs, buttocks, and feet noted to be secondary to chronic 
dermatitis in those areas which was aggravated by tensions.  
In light thereof, the preponderance of the evidence is in 
favor of a finding that chronic dermatitis is proximately due 
to or the result of the service-connected anxiety disorder 
with PTSD.  As such, service connection is granted for 
chronic dermatitis under the provisions of 38 C.F.R. § 3.310 
(1999).   


ORDER

Service connection is granted for chronic dermatitis as 
secondary to service-connected anxiety disorder with PTSD.  


REMAND

Having reviewed the record, the Board is of the opinion that 
further evidentiary development is required prior to 
adjudication of the additional claims on appeal.  

With regard to the claim for service connection for 
peripheral neuropathy, the veteran has indicated that he has 
an arthritic condition of the neck which is now causing 
numbness in his right hand.  There is currently no evidence 
of record showing diagnosis for peripheral neuropathy or any 
other neurological disorder; however, the veteran has 
reported VA treatment for such a disorder.  In light of the 
veteran's contentions regarding the frequency of his VA 
treatment for various medical disorders, it appears that not 
all of the recent VA treatment records have been obtained.  
The Board notes that VA is held to have constructive notice 
of documents generated by VA, even if the documents have not 
been made part of the record in a claim for benefits. Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  On remand, the RO will 
have the opportunity to obtain any additional pertinent VA 
treatment records which have not yet been associated with the 
claims folder.  

The Board notes that the veteran's increased evaluation 
claims are considered to be well grounded.  A claim that a 
service-connected condition has become more severe is well 
grounded where the veteran asserts that a higher rating is 
justified. See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 (1992).  VA 
has a duty to assist the veteran in the development of facts 
which are pertinent to a well grounded claim.  This includes 
the duty to obtain VA examinations which are adequate for 
rating purposes.  The record reflects that the veteran's most 
recent psychiatric examination for rating purposes was 
conducted in 1988, or more than 10 years ago.  Therefore, the 
record does not include information as to the current nature 
and severity of the service-connected anxiety disorder with 
PTSD which is currently evaluated as 70 percent disabling.  

In statements on appeal, the veteran has indicated that his 
left knee requires the use of a brace and crutches to 
stabilize an unsteady gait.  The veteran's most recent 
orthopedic examination was conducted in December 1994.  On 
remand, the veteran will be afforded new VA examinations in 
conjunction with his increased evaluation claims.  

Accordingly, these claims are REMANDED for the following 
actions:

1.  The veteran is requested to submit 
copies of medical records that establish 
that he has peripheral neuropathy.  

2.  With regard to the claim for service 
connection for peripheral neuropathy, the 
veteran is reminded that he has an 
obligation to submit a well grounded 
claim.  This includes evidence of the 
current manifestation of the claimed 
disability. 

3.  The RO should schedule the veteran 
for a psychiatric examination by a VA 
physician, for the purpose of determining 
the current nature and severity of the 
service-connected anxiety disorder with 
PTSD.  All objective findings should be 
noted in detail and all special 
tests/studies should be conducted as 
indicated.  The examiner should provide a 
complete multi-axial diagnosis in accord 
with the Diagnostic and Statistical 
Manual for Evaluation of Mental Disorders 
(DSM-IV), to include the assignment of a 
Global Assessment of Functioning (GAF) 
score.  The examiner should also explain 
the symptomatology and degree of severity 
which is indicated by the assigned GAF.  
In addition, the examiner should provide 
an opinion as to whether the veteran's 
psychiatric symptomatology is productive 
of total occupational and social 
impairment.  If any of the requested 
findings cannot be provided, the reasons 
therefor should be noted in the report.  
Complete rationales and bases should be 
provided for any opinions given or 
conclusions reached.  

4.  The RO should schedule the veteran 
for an orthopedic examination by a VA 
physician for the purpose of determining 
the current nature and severity of the 
left knee traumatic arthritis.  The 
examination should include all special 
tests/studies as indicated, to include 
range of motion studies and examination 
of the ligamentous stability of the left 
knee with reference to each specific 
ligament.  All objective findings should 
be noted in detail.  The examiner must 
measure the limitation of function of the 
left knee as a result of less movement 
than normal, more motion than normal, 
weakened movement, excess fatigability, 
incoordination, and pain on movement.  
These factors determine the veteran's 
functional impairment, which will be 
rated as limitation of motion.  If such 
factors are found, the examiner should 
quantify the degree to which there is 
additional disability as a result of 
functional loss, if feasible, and/or 
report on how these factors affect the 
left knee range of motion and function.  
Complete rationales and basis should be 
provided for any opinions given or 
conclusions reached, and if any of the 
specified findings/opinions cannot be 
provided, the reasons therefor must be 
noted on the examination report.  

5.  In view of the provisions of 
38 C.F.R. § 3.326(b) (1999), the RO 
should schedule the veteran for an 
examination for the purpose of 
determining if he has peripheral 
neuropathy.  (Whether 38 C.F.R. 
§ 3.326(b) conflicts with 38 U.S.C.A. 
§ 5107 is not a matter to be addressed at 
this time.)  

6.  In connection with the above-cited 
development, the RO is advised to ensure 
compliance with examination reporting 
requirements.  Pursuant to 38 C.F.R. § 
3.655, when the claimant without good 
cause fails to report for examination in 
connection with a claim for an increased 
evaluation, the claim will be denied.  
However, the Secretary must show a lack 
of good cause for failing to report.  
Further, VA has a duty to fully inform 
the veteran of the consequences of the 
failure to undergo the scheduled 
examination.  The RO must comply with all 
notification requirements regarding the 
duty to report and the failure to report 
for examination.  Notification of this 
regulation is hereby given.  

7.  Thereafter, the RO should review the 
claims folder in order to ensure that the 
specified evidentiary development has 
been completed to the extent possible.  
If any development remains incomplete, 
appropriate corrective measures should be 
taken.  If a VA examination report does 
not contain all of the requested findings 
and/or opinions, it should be returned 
for completion.  

8.  Upon finding that the required 
development has been completed to the 
fullest extent possible, the RO should 
review the appellant's claims in order to 
determine whether favorable outcomes are 
warranted.    

Thereafter, the instant claims should be returned to the 
Board, as appropriate, upon compliance with the requisite 
appellate procedures.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The purpose of this Remand is to conduct further evidentiary 
development.  The Board intimates no opinion as to the 
ultimate outcome of the claim on appeal.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

